Citation Nr: 0712688	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  01-06 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.	Entitlement to service connection for the cause of the 
veteran's death.  

2.	Entitlement to Dependents' Educational Assistance (DEA) 
benefits under 38 U.S.C., Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1969 to June 
1971, and died in March 2001.  The appellant is the veteran's 
widow.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an April 2001 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  The veteran died in March 2001.  

2.  At the time of the veteran's death, service connection 
was in effect for a fracture of the left ring finger, 
evaluated at 0 percent, and for post-traumatic stress 
disorder (PTSD), evaluated at 50 percent. 

3.  The certificate of death lists the immediate cause of 
death as anoxic encephalopathy and also lists as conditions 
leading to the immediate cause of death, sudden cardiac death 
(ventricular fibrillation) and idiopathic non-ischemic 
cardiomyopathy.  

4.  The veteran's service-connected PTSD, and the medications 
he was taking to control that disability, were not the 
immediate cause of death, were not etiologically-related to 
his fatal anoxic encephalopathy, nor did they contribute 
substantially or materially to the cause of his death.  

5.  The veteran's fatal anoxic encephalopathy, ventricular 
fibrillation, and idiopathic non-ischemic cardiomyopathy were 
not present during his active military service and are not 
linked to his active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death are not met. 38 U.S.C.A. §§ 1110, 1112, 1310, 
1311, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.307, 
3.309, 3.310, 3.312 (2006).

2.  The appellant is not entitled to Chapter 35 DEA benefits. 
38 U.S.C.A. § 3501 (West 2002); 38 C.F.R. § 3.807 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for the cause of death

Dependency and indemnity compensation (DIC) is available to a 
surviving spouse who can establish, among other things, that 
the veteran died from a service-connected disability.  
38 U.S.C.A. §§ 1310, 1311.  The appellant asserts that the 
veteran's service-connected PTSD and/or the medications taken 
for that disorder caused the veteran's death.  Service 
connection may be granted if a service-connected disability 
caused or contributed substantially or materially to cause 
death. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.310(a), 
3.312 (2006).  

A necessary pre-requisite to DIC is to prove service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§ 1310(a).  As discussed below, although there are two 
alternative methods of establishing that a service-connected 
disability caused the veteran's death, since the appellant 
cannot meet the requirements under either method, she is not 
eligible for DIC.  

Service connection for the cause of a veteran's death can be 
established by showing that a service-connected disability 
was either (1) the principal cause of death or (2) a 
contributory cause of death.  38 U.S.C.A. §1310; 38C.F.R. 
§3.312(a).  Service connection was in effect for the 
veteran's fracture of the left finger and for PTSD effective 
from July 1984.  They were the only disabilities for which 
service connection had been granted.  The appellant does not 
claim, nor is there any evidence at all to support, that the 
fractured finger disability was the principal cause, or a 
contributory cause, of the veteran's death.  Instead, the 
appellant claims that the veteran's PTSD and/or the 
medications that he took for that disability were either the 
principal cause of the veteran's death or a contributory 
cause of his death.  

As for the first alternative, a service-connected disability 
will be considered the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was (1) the immediate or underlying cause of death 
or (2) etiologically-related to the cause of death.  38 
C.F.R. §3.312(b).  The death certificate does not show that 
the veteran's PTSD disability was an immediate cause of 
death, either singly or jointly with some other condition.  
Rather, the death certificate identifies anoxic 
encephalopathy as the single, immediate cause of death.  The 
February 2006 medical opinion of a cardiologist was that it 
was not at least as likely as not that the veteran's PTSD 
caused his death.  There is no medical evidence to the 
contrary in the record.  PTSD was not the immediate or 
underlying cause of the veteran's death.  

Also, no competent medical evidence in the record shows that 
the veteran's PTSD is etiologically-related to anoxic 
encephalopathy.  The treatment records and discharge summary 
from the veteran's final hospital stay discuss ventricular 
fibrillation, cardiopulmonary arrest, cardiomyopathy, 
hypertension, modest obesity, respiratory failure, renal 
failure, impending adult respiratory distress syndrome, and 
rhabdomyolysis, but no medical evidence relates the veteran's 
service-connected PTSD to his cause of death.  Moreover, in 
his January 2007 medical opinion, Dr. K. reviewed the 
veteran's medical records and stated that he did not find a 
causal relationship between the veteran's diagnosis of PTSD 
and the development of his cardiomyopathy, which led to his 
ventricular fibrillation and brain injury.  Accordingly, 
under the first alternative, the record does not establish 
that the veteran's PTSD was the principal cause of his death.  
38 C.F.R. § 3.312(b).  

As for the second alternative for establishing service 
connection for cause of death, the appellant may show that 
the service-connected PTSD disability was a contributory 
cause of death.  A contributory cause of death is inherently 
one not related to the principal cause of death.  38 C.F.R. 
§ 3.312(c)(1).  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  38 C.F.R. §3.312(c)(1).  It is not 
sufficient to show merely that it shared casually in 
producing death; rather, a causal connection must be 
established.  38 C.F.R. §3.312(c)(1).  

Here, the record contains no such causal connection.  The 
death certificate lists as conditions leading to the 
immediate cause of death, sudden cardiac death (ventricular 
fibrillation) and idiopathic non-ischemic cardiomyopathy.  
While there was space to include a third condition on the 
death certificate, PTSD was not identified as a disease that 
initiated events resulting in death.  Nor does the hospital's 
discharge summary or any hospital record identify the 
veteran's PTSD as a contributory cause of the veteran's 
death.  No medical evidence connects the veteran's death with 
his PTSD or with the medications prescribed for PTSD.    

To the contrary, a cardiologist (Dr. S.) was asked to review 
the veteran's claims file and determine whether the veteran's 
service-connected PTSD, or the medications taken for it, were 
the cause of his death.  In his February 2006 opinion Dr. S. 
noted that  the veteran's paternal family history was 
positive for cardiomyopathy and his maternal family history 
was positive for coronary artery disease.  He pointed out 
that a November 1984 angiogram showed regional wall motion 
abnormalities compatible with conduction abnormalities.  
After examining the medical records (including service 
medical records), he concluded that it was not as likely as 
not that the PTSD and/or the medication prescribed for that 
disorder caused, contributed to, or in any way accelerated 
the veteran's death.  

Dr. K.'s January 2007 opinion concurred with that conclusion.  
He pointed out that the veteran was diagnosed with PTSD in 
September 1984, which was only two months before  the 
regional wall motion abnormalities were discovered in 
November 1984.  He conducted some research about the 
medications that the veteran was taking for his PTSD and the 
incidences of sudden cardiac death.  He found one report of 
sudden cardiac arrest in a patient receiving intravenous 
Climetidine (but not oral Climetidine as the veteran took) 
and one report of sudden cardiac death in a patient receiving 
Maprotiline.  A direct causal effect was not established in 
either case.  So Dr. K. concluded that it was less likely 
than not that the medications prescribed for, and taken by, 
the veteran for PTSD caused, contributed to, or in any way 
accelerated the death-causing conditions.  

The appellant relies on information in a fact sheet (PTSD and 
Physical Health by Kay Jankowski, Ph.D.) found on the website 
of the Department of Veterans Affairs National Center for 
PTSD (www.ncptsd.va.gov) to argue that since a number of 
studies have shown an association between PTSD and poor 
cardiovascular health and because PTSD has been consistently 
associated with a greater likelihood of cardiovascular 
morbidity, the veteran's PTSD caused his death.  
Notwithstanding the appellant's sincere belief that PTSD 
caused the veteran's death, her opinion concerning a medical 
matter does not constitute competent medical evidence because 
she is a lay person.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (a lay person is not competent to give evidence of 
matters that require medical knowledge).   

But Dr. K., a cardiologist, specifically addressed the 
information relied on by the appellant in his January 2007 
opinion.  He pointed out that the author's hypothesis-that 
neurochemical changes induced by PTSD may create a 
vulnerability to hypertension and atherosclerotic heart 
disease-is merely a hypothesis that is not based on 
scientific fact.  He also noted that the article refers to a 
study comparing electrocardiograms (ECGs) of Vietnam veterans 
with PTSD to those without PTSD.  Although the article 
implies that study demonstrates an adverse effect of PTSD on 
cardiovascular function, Dr. K. explained that the study does 
not demonstrate causality, but rather an association between 
ECG abnormalities and PTSD.   In any event, he pointed out 
that an ECG (which is notoriously inaccurate and requires 
supporting data for definitive diagnoses of cardiovascular 
conditions) measures conduction properties of the heart, 
which have no bearing on cardiovascular function.  

Dr. K. also conducted his own research of the medical 
literature that addressed PTSD and cardiac failure.  The 
manuscripts he found either addressed the fact that some 
people develop PTSD in response to the life-threatening 
experience of acute myocardial infarction or cardiac surgery, 
or that pre-existing cardiovascular disease can be  
exacerbated by a PTSD patient's failure, due to cognitive 
disability, to comply with medical advice.  Dr. K. concluded 
that while studies have demonstrated a clear association 
between PTSD and cardiovascular disease, PTSD has never been 
demonstrated to be a causal factor in the development of 
cardiovascular disease.  

Although the appellant's claim is based on her belief that 
the veteran's service-connected PTSD caused his death, the 
Board will also consider whether any of the disabilities 
listed on the death certificate as a principal or 
contributory cause of his death should be service-connected.  
Service connection for the cause of a veteran's death 
requires a showing that either the fatal disorder or disease 
was incurred in, or aggravated by, service or, in some 
instances, was manifest to a compensable degree within one 
year of service discharge.  38 U.S.C.A. §§ 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).   In this 
case, those disabilities would be anoxic encephalopathy, 
ventricular fibrillation, and idiopathic non-ischemic 
cardiomyopathy.  The veteran's service medical records show 
that he was treated for a cough, sore throat, pain in the 
neck, and injury to his left finger.  His blood pressure 
reading at discharge was 138/78.  He was not treated for any 
of the three identified conditions shortly after discharge.  
None of the causes of the veteran's death was thus incurred 
during service.  

Nor was any cardiovascular-renal disease presumed to be 
incurred during service because no symptoms were manifest 
within one year following discharge.  The veteran had filed a 
claim for service connection for hypertension and an 
October 1984 examiner determined that he did not have 
hypertension at that time, 13 years following service.  
Accordingly, service connection cannot be granted for any of 
the conditions that caused the veteran's death.  

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor. 38 U.S.C.A. § 5107(b) and 38 C.F.R. 
§ 3.102.  But when, as here, the evidence against the claim 
is much greater than that in favor, that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990) 
(benefit of the doubt rule inapplicable when the 
preponderance of the evidence is against the claim).  

As the veteran's service-connected disability -- PTSD -- did 
not cause or contribute to the veteran's death, and as the 
veteran's fatal disorders - anoxic encephalopathy, 
ventricular fibrillation, and idiopathic non-ischemic 
cardiomyopathy - were not incurred or aggravated during the 
veteran's active military service, service connection cannot 
be granted for the cause of the veteran's death, and the 
appellant cannot qualify for DIC.  

Chapter 35 education benefits

The surviving spouse of a veteran is eligibility for 
education benefits under Chapter 35 of Title 38 where the 
veteran (1) was discharged from service under other than 
dishonorable conditions and had a permanent total service 
connected disability in existence at the date of the 
veteran's death, or (2) died as a result of a service 
connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. § 
3.807(a).  In this case, the veteran had an  honorable 
discharge but he did not have a permanent, total service-
connected disability at the time of his death.  Nor, as 
decided above, was the cause of the veteran's death  service-
connected.  Accordingly, the appellant has not met the 
conditions for eligibility for survivors' and dependents' 
educational assistance under Title 38, Chapter 35, and the 
appellant is not entitled to the benefit.  

Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  

VA must notify the claimant (and his or her representative, 
if any) of any information and evidence not of record: 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) and that the claimant is expected 
to provide, and (4) VA must ask the claimant to provide VA 
with any evidence in his or her possession that pertains to 
the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), also held that, as the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim.  Notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).    

The RO's January 2004 letter described the evidence necessary 
to substantiate a claim for DIC benefits, identified what 
evidence VA had collected and was collecting, requested the 
appellant to send in particular documents and information, 
and identified what evidence might be helpful in establishing 
her claim.  That letter did not explicitly invite the 
appellant to send VA whatever evidence she had in her 
possession pertaining to her claim, but it substantially 
complied with that requirement by asking her to send the 
requested items to the address provided in the letter.  The 
letter also failed to provide notice to the appellant about 
the effective date of an award, but since service connection 
for the cause of death was denied, the appellant was not 
harmed by that omission.  

The January 2004 letter describing the evidence needed to 
support the appellant's claim was also mailed well after the 
April 2001 rating decision.  Yet, the appellant was not 
harmed by that delay.  First, the notice was given long 
before the March 2006 supplemental statement of the case, so 
the appellant had ample time to submit evidence in response 
to the letter.  Second, after receiving the letter, she did 
respond to it by advising the RO that she had no further 
evidence to submit.  

Neither the appellant nor her representative have raised any 
notice errors on appeal.   And since the appellant had a 
meaningful opportunity to participate in the adjudication 
process, she was not prejudiced by the delay in receiving 
notice.  See Overton v. Nicholson, 20 Vet. App. 427, 439-444 
(2006) (failure to provide timely notice is harmless if the 
claimant had a meaningful opportunity to participate in the 
processing of the claim).  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the appellant by 
retrieving the veteran's claims file and the medical 
treatment records at VA facilities, and by obtaining medical 
opinions on the veteran's cause of death.  


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for the cause of the veteran's death is 
denied.  

Dependents' Educational Assistance benefits under 38 U.S.C., 
Chapter 35 are denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


